Citation Nr: 1236110	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-35 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for lymphoma.

4.  Entitlement to service connection for Parkinson's disease.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a videoconference hearing in April 2012; a transcript of that hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a written statement received in May 2010, the Veteran's representative indicated that he wished to withdraw his appeal concerning the issue of entitlement to service connection for tinnitus.

2.  Resolving all doubt in favor of the Veteran, prostate cancer is related to the Veteran's period of active duty service.  

3.  Resolving all doubt in favor of the Veteran, lymphoma is related to the Veteran's period of active duty service.  

4.  Resolving all doubt in favor of the Veteran, Parkinson's disease is related to the Veteran's period of active duty service.  

5.  Skin cancer, diagnosed as basal cell carcinoma, did not have its onset during active service or result from disease or injury in service, nor was it caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issue of entitlement to service connection for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for lymphoma have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In a written statement received in May 2010, the Veteran's representative indicated that the Veteran wished to withdraw his appeal concerning the issue of entitlement to service connection for tinnitus.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal concerning the issue of entitlement to service connection for tinnitus, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue and it is dismissed. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Complete preadjudication notice was sent in an October 2008 letter.

VA has obtained service treatment records and private treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained a medical opinion as to the etiology of his disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

The Veteran contends that he has prostate cancer, lymphoma, Parkinson's disease, and skin cancer as a result of exposure to benzene while replacing fuel pumps as an aircraft mechanic in the United States Navy.  The Veteran testified that he frequently had to crawl inside large fuel tanks in order to replace the fuel pumps, and that on more than one occasion he lost consciousness due to hydrocarbon fumes.  His DD-214 confirms that he served as an aircraft mechanic.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Prostate Cancer

Private treatment records show that prostate cancer was diagnosed in February 2001.  

An August 2008 statement from D. Hofer, M.D. (also submitted in a later form dated in September 2011) noted that benzene was a proven carcinogen "and can be associated with the onset of many cancers.  Therefore, [the Veteran's prostate cancer] may be somewhat service related."

A VA examiner in February 2009 opined that it was less than likely that the Veteran's prostate cancer was related to his military service; the examiner cited the National Institute of Occupational Health in finding no direct relationship between benzene exposure and prostate cancer.  A VA examiner in January 2011 also concluded that prostate cancer was less likely as not a result of the Veteran's military service.

The Board obtained a VHA medical opinion in August 2012 from an attending hematologist/oncologist.  After review of the claims folder and relevant studies, this physician noted that jet fuel contains some contaminating benzene and that even trace amounts can be carcinogenic.  The physician noted that the Veteran had reported prolonged direct skin contact with jet fuel.  The physician noted a study showing a positive trend between increasing level of trichloroethylene exposure and prostate cancer.  He stated that it was at least as likely as not that the Veteran's prostate cancer was caused by his exposure to jet fuel in his capacity as an aircraft mechanic with the Navy from 1956 to 1958.  

The record contains medical opinions both for and against the Veteran's claim.  The evidence is at least in equipoise, and thus, resolving all doubt in the Veteran's favor, service connection is warranted for prostate cancer.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

Lymphoma

The Veteran was diagnosed with large B-cell lymphoma in 2002.  

A VA examiner in February 2009 opined that it was less than likely that the Veteran's lymphoma was related to his military service; the examiner noted that studies had found no direct relationship between benzene exposure and lymphoma.  VA examiners in June 2010 and January 2011 also concluded that lymphoma was less likely as not a result of the Veteran's military service.

A June 2008 statement from M.D. Keppen., M.D., stated that the Veteran was exposed to benzene during service, and that benzene is a known carcinogen that was a likely cause of the Veteran's large cell lymphoma diagnosed in 2002.  Dr. Keppen provided another letter in September 2011 reaffirming his opinion.

The Board obtained a VHA medical opinion in August 2012 from an attending hematologist/oncologist.  After review of the claims folder and relevant studies, this physician noted that jet fuel contains some contaminating benzene and that even trace amounts can be carcinogenic.  The physician noted that the Veteran had reported prolonged direct skin contact with jet fuel.  The physician noted that exposure to solvents was a risk factor for non-Hodgkin's lymphoma and that the Veteran's exposure appeared to be quite high.  He stated that it was at least as likely as not that the Veteran's large-cell lymphoma was caused by his exposure to jet fuel in his capacity as an aircraft mechanic with the Navy from 1956 to 1958.  

The record contains medical opinions both for and against the Veteran's claim.  The evidence is at least in equipoise, and thus, resolving all doubt in the Veteran's favor, service connection is warranted for lymphoma.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

Parkinson's Disease

Possible Parkinson's disease was noted in January 2005.  A January 2006 neurologist's report noted that the Veteran had Parkinson's disease.

A VA examiner in February 2009 opined that it was less than likely that the Veteran's Parkinson's disease was related to his military service; the examiner noted that studies showed toxic neurologic affects of benzene exposure but no direct relationship between benzene exposure and Parkinson's disease.  A VA examiner in January 2011 also concluded that Parkinson's disease was less likely as not a result of the Veteran's military service.

A statement dated in April 2009 from W. Rossing M.D., a neurologist, noted that exposure to benzene can produce central nervous system damage that may lead to chronic irreversible brain injury, headaches, tremor, confusion, or fatigue.  He noted that the Veteran's exposure to benzene may have promoted some of the neurodegenerative changes that led to his diagnosis of Parkinsonism.

A VA neurology noted dated in June 2011 confirmed the Veteran's diagnosis of Parkinson's disease.  A September 2011 statement from G. Miller, M.D., the Veteran's treating neurologist stated that the Veteran was being treated for Parkinson's disease; that research indicates that prolonged exposure to jet fuel is associated with the development of Parkinson's disease years later; and that the Veteran's history of exposure to benzene could be the source of his eventual development of Parkinson's disease. 

The Board obtained a VHA medical opinion in August 2012 from an attending hematologist/oncologist.  After review of the claims folder and relevant studies, this physician noted that jet fuel contains some contaminating benzene and that even trace amounts can be carcinogenic.  The physician stated that there was no known association between Parkinson's disease and cancer risk; he did not provide an opinion specifically addressing whether Parkinson's disease could be the result of exposure to benzene.

The record contains medical opinions both for and against the Veteran's claim.  The evidence is at least in equipoise, and thus, resolving all doubt in the Veteran's favor, service connection is warranted for Parkinson's disease.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

Skin Cancer

The service treatment records do not show any complaints or treatments for skin cancer.  The separation examination in May 1958 noted normal skin examination.

Actinic keratosis of the left ear was noted in November 2002.  The Veteran underwent excision of basal cell carcinomas of his left cheek in May 2007 and of the right antihelix in December 2007.  

VA examination in February 2009 noted one small area below the right ear on the neck that was questionable for being actinic keratosis.  The examiner assessed basal cell carcinoma and stated that this was likely related to sun exposure as the Veteran reported postservice work in trucking and farming for many years.  The examiner noted that there was no indication in the literature of any relationship between benzene exposure and skin cancer.

A statement dated in March 2009 from M. Keppen M.D., noted that the Veteran the Veteran's cancer of the skin in his ear (as well as prostate cancer) may have been a subsequent complication from his original lymphoma.  "We know that patients who survive treatment of large cell lymphoma are at risk of developing second malignancies."

A VA examination in January 2011 noted that there was no current objective medical evidence in the medical literature that clearly states that benzene is a risk factor for basal cell carcinoma.  The examiner noted that basal cell carcinoma is the most common skin cancer and occurred 70 percent of the time on the skin of the head and neck.  The examiner noted the Veteran's exposure to sunlight from farming for 20 years as well as other outdoor exposure.  The examiner concluded that the Veteran's basal cell carcinoma was less likely as not a result of his military service.

The Board obtained a VHA medical opinion in August 2012 from an attending hematologist/oncologist.  After review of the claims folder and relevant studies, this physician noted that jet fuel contains some contaminating benzene and that even trace amounts can be carcinogenic.  The physician stated that there was no significant literature linking basal cell carcinoma and benzene exposure.  He stated that the Veteran's basal cell carcinoma was most common, particularly among those whose work exposed them to high levels of sun exposure.  The physician concluded that there was no supporting evidence linking the Veteran's basal cell carcinoma with his exposure to benzene in service.

In this case, the first objective evidence of skin cancer comes in 2002, more than 40 years after separation from active service.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In addition, there is no competent medical evidence of record showing that the Veteran's basal cell carcinoma had its onset during active service or is related to any in-service disease or injury, to include exposure to benzene.  The VA examiners in February 2009 and January 2011, as well as the VHA physician in August 2012, all concluded that sun exposure following service rather than exposure to benzene was the likely cause of the Veteran's basal cell carcinoma. 

The Board has considered the March 2009 statement by Dr. Keppen that the Veteran's skin cancer "may have been" a subsequent complication from his lymphoma.  However, this statement is equivocal and does not address the Veteran's significant history of postservice sun exposure, particularly from his 20 years of farming, that provided the basis for the well-reasoned opinions of the VA examiners in February 2009 and January 2011, as well as the VHA physician in August 2012.  The March 2009 opinion does not provide sufficient basis for a finding that secondary service connection is warranted.

The Veteran has also provided his own statements to the effect that his skin cancer is related to exposure to benzene or to his now service-connected lymphoma and/or prostate cancer.  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The question of the etiology of the Veteran's basal cell carcinoma, rather than the onset of observable symptoms, is not within the personal knowledge and observations of the Veteran as a lay person.  Layno, 6 Vet. App. 465, 469-70; Buchanan, supra.  Rather, these questions of etiology involve complex medical issues that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Consequently, the Board must find that the preponderance of evidence is against the claim; the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107. 



ORDER

The claim of entitlement to service connection for tinnitus is dismissed. 

Service connection for prostate cancer is granted.

Service connection for lymphoma is granted.

Service connection for Parkinson's disease is granted.

Service connection for skin cancer is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


